Citation Nr: 0413200	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk





INTRODUCTION

The veteran served on active duty in the US Navy from April 
1953 to March 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 RO rating decision.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part).  


REMAND

The veteran is seeking service connection for bilateral 
hearing loss.  He essentially contends that he experienced a 
hearing loss as the result of working around airplanes 
without ear protection, as an aviator mechanic, while serving 
on aircraft carriers.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A, (West 2002)).  

Under this law, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The assistance provided by 
the VA will also include making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

The Board wishes to note that the veteran's service personnel 
records indicate his military occupational specialty (MOS) 
was an aviation mechanic.  The veteran's post-service 
occupation was working for an airline company.  

The Board notes that in February 1995, September 1995, April 
1996, November 1997 and December 1997 private medical 
reports, the veteran was diagnosed with bilateral 
sensorineural hearing loss of an unknown origin.  The veteran 
requires hearing aids in both ears.  

Having reviewed the complete record, the Board finds that 
additional development is necessary with respect to the 
veteran's claim of service connection for bilateral hearing 
loss.  The veteran requested a VA examination in his VA form 
9.  

Given the veteran's medical history, the Board agrees that a 
VA medical examination is warranted for determining the 
etiology of the veteran's bilateral hearing loss.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent treatment records are 
obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions: 

1.  The RO should take appropriate steps 
to ask the veteran to provide a list of 
the medical care facilities (hospitals, 
HMOs, etc.), which have treated him for 
problems related to his bilateral hearing 
loss.  He should be provided with release 
forms and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The RO should arrange for the veteran 
to undergo a VA examination for the 
purpose of determining the nature and 
likely etiology of his claimed bilateral 
hearing loss.  All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran has a current bilateral hearing 
disability due to noise exposure or other 
disease or injury in his military 
service.  All findings should be reported 
in detail, and a complete rationale must 
be given for any opinion expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim for service connection.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




